Citation Nr: 1823912	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-08 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right scapular dysfunction.

2.  Entitlement to service connection for right shoulder disability.

3.  Entitlement to service connection for right ankle disability.

4.  Entitlement to service connection for left knee meniscus tear.

5.  Entitlement to service connection for joint hypermobility syndrome, secondary to Ehlers Danlos syndrome.

6.  Entitlement to a compensable rating for lumbar thoracic spine scoliosis (back disability).

7.  Entitlement to total disability based on individual unemployability (TDIU) prior to April 4, 2012.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board remanded the matters on appeal in October 2016.  At the time of the prior remand, the matter of whether service connection is warranted for a neck disability was before the Board.  Following the remand development, in February 2017, service connection was awarded for cervical strain.  This matter is, therefore, no longer before the Board.

A review of the claims file reveals a separately pending appeal related to dependency.  This appeal is in a separate appeal stream within VA's appeals tracking system and is being actively considered by the RO, so it will not be considered at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The matters on appeal require additional action prior to a decision.  In October 2016, the Board remanded these issues in order for VA treatment records to be added to the claims file, for VA examinations to occur, and then for the matters on appeal to be readjudicated with consideration of all new evidence added to the claims file.  In December 2016, the Veteran underwent examination of her joints, knees, ankles, and shoulders.  A supplemental statement of the case (SSOC) was issued in February 2017.  

With regard to the increased rating for the lumbar spine disability, the SSOC suggests that the Veteran was unable to be contacted to schedule the examination.  This is curious considering the occurrence of the other required examinations.  Further, a review of the claims file reveals that the SSOC and various other correspondence were all returned as undeliverable.  

On a June 2017 VA Form 21-526, the Veteran reported an upcoming move to Nicaragua.  The following month she submitted a statement indicating she lives in Nicaragua part of the year and that her mail is routed to her parents' home in Springville, New York.  She provided the mailing address.  The RO subsequently used the parents' address and there is no evidence that these communications were returned.  In November 2017, the Veteran also provided an email address as her preferred method of communication due to her sometimes inoperable telephone.

To date, the RO has not yet redelivered the SSOC or attempted to communicate with her to schedule the required lumbar spine examination for a time when she is in the United States.  For these reasons, these claims are not ready for adjudication by the Board and must be remanded.




Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to communicate with the Veteran as to her current address to determine whether the Rochester, New York address, or the Springville, New York address, or the Nicaragua address is to be used.  The RO should use the addresses, phone number and email recently provided by the Veteran in these attempts to communicate.  The attempted communication should be noted within the claims file.

2.  The RO should attempt to contact the Veteran at her current phone number of records, or, if the phone number is not operational, at the address she provided, or the email address she provided, for the purpose of scheduling the lumbar spine examination as required by the October 2016 VA examination.  This communication should clarify the time frame the Veteran is in the United States during the year and the examination should be scheduled during that time.

3.  Once the evidence is developed to the extent possible and the appropriate address is determined, issue an SSOC to readjudicate all claims remaining on appeal.  This readjudication should consider all evidence received since the February 2015 SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


